Axway & Tumbleweed Have Announced a Plan of Merger The transaction will support Axway's collaborative business solutions strategy by increasing the company's capacity to innovate, adding new solutions for enterprise customers to connect with their mid-market partners, and making these solutions available through both direct and indirect sales channels. Both companies share the same vision of the collaborative business infrastructure market and how it could evolve. Working together, Axway and Tumbleweed expect to be well-positioned to more quickly reach their long-term strategic objectives. Merging with Tumbleweed's operations would put Axway ahead of schedule in achieving its 2010 plan of balancing global revenues, expanding its customer base, and enlarging its product portfolio. News Release Paris, France, 6 June 2008 — Sopra Group Announces a Plan of Merger, via itsSubsidiary Axway, with Tumbleweed Communications Frequently Asked Questions For a list of frequently asked questions and answersabout the plan of merger between Axway and Tumbleweed, read our FAQs. Frequently Asked Questions Additional Information and Where to Find It This communication may be deemed to be solicitation material in respect of the proposed merger of Tumbleweed by Sopra Group and Axway. In connection with the proposed merger, Axway and Tumbleweed intend to file relevant materials with the SEC, including Tumbleweed's proxy statement on Schedule 14A. STOCKHOLDERS OF TUMBLEWEED ARE URGED TO READ ALL RELEVANT DOCUMENTS FILED WITH THE SEC, INCLUDING TUMBLEWEED'S PROXY STATEMENT, BECAUSE THEY WILL CONTAIN IMPORTANT INFORMATION ABOUT THE PROPOSED TRANSACTION. Investors and security holders will be able to obtain the documents free of charge at the SEC's web site, http://www.sec.gov, and Tumbleweed stockholders will receive information at an appropriate time on how to obtain transaction-related documents for free from Tumbleweed. Such documents are not currently available. Participants in Solicitation The directors and executive officers of Sopra Group, Axway, and Tumbleweed may be deemed to be participants in the solicitation of proxies from the holders of Tumbleweed common stock in respect of the proposed transaction. Information about the directors and executive officers of Tumbleweed is set forth in the proxy statement for Tumbleweed's 2008 Annual Meeting of Stockholders, which was filed with the SEC on April 30, 2008. Information about the directors and executive officers of Sopra Group and Axway is set forth in the Schedule 13D filed by Axway with the SEC on June 12, 2008.Investors may obtain additional information regarding the interest of such participants by reading the proxy statement regarding the merger when it becomes available. Safe Harbor for Forward-Looking Statements This web site and the information set forth in it contain forward-looking statements that involve risks, uncertainties and assumptions. If such risks or uncertainties materialize or such assumptions prove incorrect, actual results could differ materially from those expressed or implied by such forward-looking statements and assumptions. All statements other than statements of historical fact are statements that could be deemed forward-looking statements, including the anticipated timing of filings and approvals relating to the transaction; the expected timing of the completion of the transaction; the expected benefits and costs of the transaction; management plans relating to the transaction; the ability to complete the transaction considering the various closing conditions, including those conditions related to antitrust and CFIUS (Exon-Florio) regulations; any projections of earnings, revenues, synergies, accretion, margins or other financial items; any statements of the plans, strategies and objectives of management for future operations, including the execution of integration plans; any statements of expectation or belief; and any statements of assumptions underlying any of the foregoing. Risks, uncertainties and assumptions include risks related to the timing or ultimate completion of the transaction; the possibility that expected benefits may not materialize as expected; that, prior to the completion of the transaction, Tumbleweed's business may not perform as expected due to uncertainty; that the parties are unable to successfully implement integration strategies; and other risks and uncertainties that are beyond the control of Sopra Group, Axway and Tumbleweed. Sopra Group, Axway and Tumbleweed disclaim any obligation to update or correct any forward-looking statements made on this web site. About Axway Axway is the leading global provider of collaborative business solutions. Axway establishes the dynamic connections — within and among enterprises — that make companies easier to do business with. Spanning all industries, over 8000 organizations in more than 100 countries depend on Axway to manage and control their business-critical information in motion — improving value chain efficiency, regulatory compliance and quality of service. Built on a service-oriented architecture (SOA), Axway’s Synchrony™ solutions feature a highly flexible integration and B2B framework, business and technical analytics, and professional services. Axway also offers customized solutions for the financial services, life sciences and automotive industries. A growing list of Axway’s solutions are available in a software-as-a-service (SaaS) model. A subsidiary of Sopra Group, SA, Axway is headquartered in Scottsdale, Arizona. About Sopra Group One of the leaders in the European consulting and IT services market, Sopra Group generated revenue of 1 billion euros in 2007 and has a human and intellectual resource potential of over 11,000 people. Thanks to a longstanding culture of excellence and strong sector-specific, functional and technological know-how, the Group offers its clients an end to end approach based on a well-honed business model. Sopra Group's ambition is to allow its clients to focus on transformation projects that will give them a competitive edge and help them drive growth. Sopra Group's savoir-faire encompasses prior strategic reflection through to the supervision and implementation of major systems integration and application outsourcing projects. The Group also pursues the worldwide deployment of its activities in both application integration and business process management through its subsidiary Axway, one of the leading providers of Collaborative Business Solutions, with a complete range of solutions and services. For more information, please go to our website www.sopragroup.com. About Tumbleweed Tumbleweed Communications Corp. (NASDAQ:TMWD), an industry leader in managed file transfer, email security and identity validation, provides enterprise-class solutions to organizations of all sizes. Tumbleweed's innovative products enable organizations to effectively manage and protect business-critical Internet communications, with capabilities that span secure file transfer, encryption, data loss prevention, and email security. Tumbleweed has more than 3,300 customers worldwide, including blue-chip companies across an array of industries such as technology, retail, finance, healthcare, manufacturing, consumer packaged goods, telecom, energy, and the U.S. Government. The world's most security conscious organizations rely upon Tumbleweed technology including Bank of America Securities, JP Morgan Chase & Co., the U.S. Food and Drug Administration, and the U.S. Department of Defense. Our award-winning products build on 15 years of R&D and 29 security patents in the U.S. alone - many of which are licensed by other security vendors. More information can be found at www.tumbleweed.com. Contacts Investor Relations Sopra Group: Kathleen Bracco - +33 (0)1 40 67 29 61 - kbraccoclark@sopragroup.com Press Relations Sopra Group: Virginie Legoupil - +33 (0)1 40 67 29 41 - vlegoupil@sopragroup.com Investor Relations Tumbleweed: Matt Clawson - +1 949 474-4300 - matt@allencaron.com Press Relations Tumbleweed: Erika Blaney - +1 - eblaney@tumbleweed.com Press Relations Axway: Lori Bush Shepard - +1 480 627 1836 - lbshepard@us.axway.com Sopra Group - Société Anonyme with share capital of €46 686 124 - RCS Annecy - APE 722A Registered office: PAE - Les Glaisins - F-74940 Annecy-le-Vieux - Tel.: +33 (0)4 50 33 30 30 1. Why has Axway entered into the plan of merger with Tumbleweed? 2. What are the expected key benefits of the transaction to the companies? 3. What is the expected role that the combined companies will play in the collaborative business infrastructure market? 4. Are Axway's services and products the same as Tumbleweed's and what kind of synergies can customers expect? 5.
